Citation Nr: 1232266	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  12-17 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from December 1956 to July 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Review of the record reveals that this case must be remanded for further evidentiary development for reasons explained below.

The Veteran underwent medical examination in April 2010 in connection with his claim.  At that time, the examiner opined that it was less likely than not that the Veteran's current sleep apnea was secondary to his in-service head injury.  However, because the claims folder was not available to the examiner and the Veteran later advanced the theory that his sleep apnea was secondary to his service-connected hypertension, a supplemental medical opinion was obtained.  

In March 2012, the reviewer agreed with the prior examiner and concluded that it was less likely than not that the Veteran's current sleep apnea was secondary to his in-service head injury.  The reviewer also concluded that the Veteran's claimed sleep apnea was less likely than not proximately due to or the result of the Veteran's service-connected hypertension.  

However, the reviewer did not provide an opinion on the likelihood that the Veteran's current sleep apnea was aggravated by his service-connected hypertension.  Therefore, the medical opinion is not adequate with respect to the theory of aggravation.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995) ("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the veteran's service-connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation").  

While it appears that the Veteran has primarily focused his secondary argument on the theory of causation, he has also mentioned aggravation as a basis for entitlement.  See, e.g., April 2011 letter from the Veteran to the RO.  There is no medical opinion currently of record that addresses whether the Veteran's claimed sleep apnea has been aggravated by his service-connected hypertension.  

VA has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded.  See generally Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); see also Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (indicating that VA has a duty to address all theories of entitlement that are raised by the appellant or the evidence of record), aff'd 557 F.3d 1355 (Fed. Cir. 2009).

Thus, in consideration of the foregoing, the Board finds that a remand for a supplemental medical opinion is warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that when the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination).

Furthermore, the Board observes that additional VA treatment records dated through August 2012 have been associated with the Veteran's electronic folder through Virtual VA, which were not previously considered by the RO in connection with the Veteran's claim.  Therefore, the records should be considered by the reviewer/examiner who provides the supplemental medical opinion on remand, as well as the agency of original jurisdiction (AOJ) when readjudicating the claim.            

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.   Obtain a supplemental medical opinion from an appropriate medical professional addressing the Veteran's claimed sleep apnea (a medical examination is not required).  If another medical examination is needed in order to provide the requested opinion, please so schedule.  All relevant records, to include the claims file and a copy of this Remand, must be made available to and reviewed by the reviewer/examiner in conjunction with the examination.  

a.  Based on review of the appropriate records, to include (prior) examination of the Veteran, the reviewer/examiner should state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any identified sleep apnea was aggravated after service by the service-connected hypertension; OR whether such a relationship to the service-connected disability based on aggravation, is unlikely (i.e., a probability of less than 50 percent.)

b.  Note:  The examiner/reviewer should consider any relevant medical and/or lay evidence contained in the record as well as any relevant medical principles.  

c.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of aggravation as it is to find against it. 

d.  Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  If the conclusion is that the Veteran's sleep apnea has been aggravated after service by the service-connected hypertension, the reviewer/examiner should attempt to identify the baseline level of severity of the condition before the onset of such aggravation, and the degree to which the aggravation has worsened the pre-existing condition. 

e.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the reviewer/examiner cannot answer any question posed without resorting to speculation, the reviewer/examiner should so state, and explain why that is so.  

2.  After any additional notification and/or development deemed necessary is undertaken, readjudicate the Veteran's claim, to include consideration of treatment records included in the Veteran's Virtual VA folder.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), with an appropriate period of time for response by the Veteran and/or his representative.  Thereafter, return the case to the Board for further consideration, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



